   Case 3:20-cv-00852-E Document 28 Filed 10/20/20                  Page 1 of 2 PageID 406



                        IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

FIDELITY BROKERAGE SERVICES, LLC, §
                                  §
           Plaintiff,             §
                                  §
v.                                §                        CIVIL ACTION NO. 3:20-cv-00852-E
                                  §
JASON EDWARDS AND EDWARD D.       §
JONES & CO., LP,                  §
                                  §
           Defendants.            §


                                             ORDER

       The parties in this case agree that the merits must be arbitrated before a Financial Industry

Regulatory Authority (FINRA) Arbitration Panel. They disagree about whether Plaintiff Fidelity

Brokerage Services, LLC is entitled to a preliminary injunction in this Court prior to arbitration

and to discovery in aid of its motion for preliminary injunction.

       FINRA’s Code of Arbitration Procedure for Industry Disputes permits a party to seek a

“temporary injunctive order” from a court. FINRA Rule 13804(a)(2) provides that a party seeking

a temporary injunctive order from a court with respect to a dispute which is required to be

submitted to arbitration under the Code must simultaneously file with FINRA’s Director of the

Office of Dispute Resolution a statement of claim requesting permanent injunctive relief. The

party seeking temporary injunctive relief must also serve the statement of claim requesting

permanent injunctive relief on all other parties “by overnight delivery service, hand delivery,

email, or facsimile.” The Rule further provides that service must be made on all parties at the

same time and in the same manner, unless the parties otherwise agree. Under Rule 13804(b)(1),


                                                 1
   Case 3:20-cv-00852-E Document 28 Filed 10/20/20                 Page 2 of 2 PageID 407



once a court issues a temporary injunctive order, an arbitration hearing on the request for

permanent injunction will begin within 15 days.

       In their response to Plaintiff’s Motion for Preliminary Injunction, Defendants Jason

Edwards and Edward D. Jones & Co., LP assert Plaintiff has not complied with Rule 13804(a)(2).

They contend that neither of them have been served with a statement of claim and that Plaintiff

has not demonstrated that it requested permanent injunctive relief from FINRA. In conjunction

with its reply, Plaintiff filed an appendix that contains its statement of claim. The appendix shows

that the statement of claim was filed with FINRA at the same time as this action and that Plaintiff

seeks permanent injunctive relief from the arbitration panel. However, nothing in the record shows

Plaintiff served Defendants with the statement of claim in compliance with Rule 13804(a)(2).

       Accordingly, within ten days of the date of this Order, the Court orders Plaintiff to provide

proof of service of the statement of claim upon the Defendants.

       SO ORDERED.

       Signed October 20, 2020.



                                                      ________________________________
                                                      ADA BROWN
                                                      UNITED STATES DISTRICT JUDGE




                                                  2
